UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6858



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BENJAMIN J. GILBERT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-01-547-L, CA-02-4152-L)


Submitted:   October 31, 2003          Decided:     December 22, 2003


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Francis Samuel Brocato, BROCATO, PRICE & BUSHEL, P.A., Baltimore,
Maryland, for Appellant.   Michael Joseph Leotta, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin Gilbert seeks to appeal the district court’s denial

of his motion for relief under 28 U.S.C. § 2255 (2000) and the

court’s subsequent denial of his motion for reconsideration.

     An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2).   A

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

  , 123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

     We have independently reviewed the record and conclude that

Gilbert has not made the requisite showing.    Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED


                                 2